1
2
3                                                                   JS-6

4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    LATIA SUTTLE,                               Case No. CV 19-5168-JFW (KK)
11                              Petitioner,
12                        v.                      JUDGMENT
13    MICHAEL WHITAKER,
14                              Respondent.
15
16
17         Pursuant to the Memorandum And Order Summarily Dismissing Habeas
18   Petition For Lack Of Jurisdiction,
19         IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
20
21   Dated: August 22, 2019
                                              HONORABLE JOHN F. WALTER
22                                            United States District Judge
23
24
25
26
27
28
